Citation Nr: 1628681	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-03 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable evaluation for degenerative disc disease of the lumbosacral spine, status post decompression and fusion, prior to October 28, 2011.

2.  Entitlement to an increased initial evaluation for degenerative disc disease of the lumbosacral spine, status post decompression and fusion, currently rated as 30 percent disabling since October 28, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978 and from September 2000 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted the Veteran's claim for entitlement to service connection for degenerative disc disease of the lumbosacral spine, status post decompression and fusion (hereinafter lumbosacral spine disability) with a noncompensable rating.

In a subsequent rating decision in November 2011, the RO increase the disability rating for the Veteran's lumbosacral spine disability to 30 percent disabling, effective October 28, 2011.  However, as this increase does not constitute a full grant of the benefit sought, the Veteran's claim for an increased disability rating remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 - 39 (1993).

The case was previously before the Board in November 2013, when it was remanded for additional development.  That development has been completed and the case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's pre-existing degenerative disc disease of the lumbosacral spine disability was 10 percent disabling due to MRI evidence of degenerative disc disease of the lumbosacral spine, and evidence of pain on motion and limitation of motion, prior to any aggravation by service.

2.  At the time of the Veteran's separation from service in October 2009, the Veteran's pre-existing degenerative disc disease of the lumbosacral spine disability was manifested by forward flexion of the thoracolumbar spine to 67 degrees, which warrants a 10 percent disability evaluation.
3.  Prior to October 28, 2011, the Veteran's lumbosacral spine disability did not manifest in forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, or in incapacitating episodes.

4.  From October 28, 2011, the Veteran's lumbosacral spine disability has not manifested in unfavorable ankylosis of the entire thoracolumbar spine, or in incapacitating episodes.

5.  The Veteran has radiculopathy of the left lower extremity related to his service-connected degenerative disc disease lumbosacral spine status post decompression and fusion.

6.  The Veteran has radiculopathy of the right lower extremity related to his service-connected degenerative disc disease lumbosacral spine status post decompression and fusion.


CONCLUSION OF LAW

1.  The criteria for an initial compensable evaluation for degenerative disc disease of the lumbosacral spine, status post decompression and fusion prior to October 28, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for an initial increased evaluation for degenerative disc disease of the lumbosacral spine, status post decompression and fusion, currently rated as 30 percent from October 28, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5243 (2015).

3.  The criteria for a separate compensable evaluation for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.71, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a separate compensable evaluation for radiculopathy of the right lower extremity.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.71, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, the Veteran is challenging an initial disability rating assigned following a grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91   (2006).

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records, Social Security Administration records, and private medical records have been associated with the file.  The Veteran was provided with VA examinations in September 2009, October 2011 and March 2015.  The VA examiner interviewed and examined the Veteran and provided the information necessary to evaluate his service-connected degenerative disc disease of the lumbosacral spine, status post decompression under the applicable rating criteria.  The report also notes the Veteran's subjective complaints regarding his disability.  The Board finds the VA examination reports to be adequate for adjudication purposes.

Additionally, there is no evidence indicating that there has been a material change in the severity of the disability since the Veteran was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met. 38 C.F.R. § 3.159(c)(4).

The available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2015).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Degenerative Disc Disease of the Lumbosacral Spine, Status Post Decompression and Fusion

The Veteran seeks an increased initial evaluation for degenerative disc disease of the lumbosacral spine, status post decompression and fusion, currently rated as 0 percent disabling prior to October 28, 2011 and 30 percent thereafter.

The Veteran is currently evaluated under diagnostic code 5243, for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 states that intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluations when all disabilities are combined under § 4.25.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The General Rating Formula for Diseases and Injuries of the Spine specifies that the above evaluations are for limitation of range of motion with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It also specifies that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Note (3).  The term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation;" provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Notes (2) and (4).  Finally, associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  Note (1). 
Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his cervical spine disability requires factual findings as to the extent to which the Veteran's symptoms such as pain, weakness, and fatigability cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca, 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Background

The Veteran's service treatment records (STRs) show that he had degenerative disc disease of the lumbosacral spine prior to his second period of active duty from September 2000 to October 2009.  See Service Treatment Records, St. Luke's Medical Center, MRI of Lumbar Spine, October 28, 1998.  These medical records show that the Veteran reported experiencing intermittent low back pain for a number of years.  He reported that he had missed work due to back pain.  The Veteran reported his back pain was exacerbated by standing for long periods of time and bending forward.  The examiner observed mild exacerbation of pain on forward bending.

The Veteran's STRs showed his lumbosacral spine disability increased in service.  The July 2009 report of the Veteran's Physical Evaluation Board stated that the Veteran had forward flexion of the thoracolumbar spine to 69 degrees, with a combined range of motion of 235 degrees.  This report also noted radiculopathy of the left foot, consisting of numbness.  

The Veteran underwent a VA General Medical Examination in September 2009.  The VA examiner noted that the Veteran's private medical records showed he was seen in 1998 for back pain and that the MRI from October 1998 showed minimal degenerative disc disease from L2 to S1.  The Veteran reported that the onset of his back pain was between seven and eight years prior.  He worked in building maintenance from 1978 to 2000.  The job involved various positions, including bending, twisting and lifting up to 75 pounds.  He denied any on the job injuries.  The examiner noted that an MRI from 2005 showed degenerative disc disease from L1 to S1, and his STRs show medical profiles for degenerative disc disease in 2005 and 2008.  The Veteran reported experiencing constant back pain, with flare ups and pain radiating to his left leg.  He reported occasional use of a cane.  He stated that his pain is alleviated with rest and medication.  Physical examination revealed the Veteran was able to sit at 90 degrees.  Forward flexion was to 67 degrees, extension was to 32 degrees, left lateral flexion was to 35 degrees, right lateral flexion was to 30 degrees and left and right rotation was to 30 degrees.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbosacral spine, noting the 1998 MRI which showed degenerative disc disease.  The examiner noted that a more recent MRI showed a progression of the degenerative disc disease to a more severe level.  The examiner opined that this was a continuation of the 1998 preservice disc degeneration.

In the original November 2009 rating decision, service connection for degenerative disc disease of the lumbosacral spine was granted on the basis of aggravation of a preservice disability.  38 C.F.R. § 3.306.  In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existed at that time.  38 C.F.R. § 3.322(a).  It is necessary to deduct from the present evaluation, the degree, if ascertainable, of the disability existing at the time of entrance into service, in terms of the rating schedule except that if the disability is total (100 percent) no deduction will be made.  If the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule, no deduction will be made.  38 C.F.R. § 3.322(a).

Based on the Veteran's private medical records reflecting MRI evidence of degenerative disc disease and evidence of painful and limited motion of the thoracolumbar spine, the RO determined that the Veteran's service connected lumbosacral spine disability was 10 percent disabling prior to service.  The report of the September 2009 VA examination showed forward flexion of the thoracolumbar spine to 67 degrees, which warranted a 10 percent evaluation pursuant to Diagnostic code 5243.  As the preservice disability evaluation was 10 percent and the postservice disability evaluation was 10 percent, a noncompensable evaluation was assigned from October 30, 2009, the date service connection was granted.


Pursuant to 38 C.F.R. § 3.322 and the evidence discussed above, the Board finds that the Veteran had a baseline 10 percent disability of degenerative disc disease of the lumbosacral spine on enlistment into service in September 2000.

The findings of the September 2009 VA examination are discussed above.  The Veteran was diagnosed with degenerative disc disease lumbosacral spine which was manifested by forward flexion limited to 67 degrees.

Private treatment records from Dr. K dated September 2009 indicate the veteran was being seen two years after his lumbar decompression and fusion.  The provider noted the Veteran's activity level had improved significantly, but that he still has pain in his back.  The provider asked the Veteran to continue exercising and to attend physical therapy, both of which would help minimize his discomfort.

Treatment records from VA Medical Center (VAMC) Milwaukee, Wisconsin from November 2009, November 2010 and October 2011 show the Veteran reported he was managing his low back pain with his current treatment.  

The Veteran underwent a VA back examination in October 2011.  The Veteran reported experiencing increased pain and limitation of motion with bending, walking, standing and twisting of his back.  Physical examination revealed forward flexion to 30 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, left and right lateral rotation to 20 degrees, with painful motion beginning at each of these degrees of motion.  Results were noted to be the same after repetitive use testing.  The examiner noted that the Veteran experienced functional loss and impairment due to the following factors: less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The examiner noted that the Veteran exhibited localized tenderness or pain to palpation for joint and/or soft tissue.  The Veteran had guarding and/or muscle spasm present but it did not result in abnormal gait or spinal contour.  The examiner noted that the Veteran had intervertebral disc syndrome, with incapacitating episodes of a total duration of at least one week, but less than two weeks during the past 12 months.  The Veteran reported occasional use of a cane for assistance with ambulation.  The examiner also noted that the Veteran exhibited symptoms of neuropathy of his left lower extremity only, due to involvement of the sciatic nerve - L4, L5, S1, S2, S3 nerve roots.

Treatment records from VAMC Milwaukee from August 2012, July 2013, July 2014, indicate the Veteran continued to take medication to control back pain.

The Veteran underwent a VA back examination in March 2015.  The Veteran reported that pain in his lower back had increased and now occurred throughout the day.  The Veteran stated that the pain occasionally extended to his left lower extremity, going all the way down to his toes.  The examiner noted that the Veteran reported experiencing functional loss due to his back as he is unable to lift heavy objects, has difficulty with bending, squats, prolonged walking and prolonged standing.  The examiner noted the following ranges of motion of the thoracolumbar spine: forward flexion to 40 degrees, extension to 20 degrees, left and right flexion to 20 degrees, and left and right rotation to 20 degrees.  The examiner noted that the Veteran experienced pain on examination in all ranges of motion which caused functional loss.  No objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine was noted.  The examiner noted that he was unable to assess Veterans symptoms after repetitive use testing without resorting to mere speculation.  Muscle strength and sensory examinations were normal for both lower extremities.  The VA examiner diagnosed mild radiculopathy of bilateral lower extremities manifested by mild symptoms of intermittent pain, paresthesias and/or dysesthesias, and numbness.  The examiner noted these symptoms are due to the sciatic nerve.  The VA examiner determined the severity of the bilateral lower extremity radiculopathy to be mild.  The examiner further noted that the Veteran has intervertebral disc syndrome, but that he had no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician or treatment by a physician in the past 12 months.  The examiner observed that the Veteran used a cane to assist with ambulation.  The examiner opined that the Veteran's functional limitations appear to be similar to his past VA examinations and that the neurological examination had no abnormal findings.



Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected degenerative disc disease lumbosacral spine, status post decompression and fusion does not warrant an initial compensable rating prior to October 28, 2011, or a rating in excess of 30 percent thereafter.

Prior to October 28, 2011, the Veteran's lumbosacral spine disability manifested in, at worst forward flexion to 67 degrees, and a combined range of motion of 224 degrees.  There is no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Additionally, there is no evidence of incapacitating episodes.  The Board has additionally considered the Veteran's reported symptoms of pain, but finds that the evidence does not demonstrate additional functional loss due to pain, fatigue, weakness, or incoordination to such a degree as to approximate a level of disability contemplated by the next higher evaluation.  Thus, even when considering DeLuca, the Veteran is not entitled to a rating in excess of 10 percent during this period.  Therefore, as the Veteran's preservice disability percentage is 10 percent, and a 10 percent disability evaluation is assigned for the period prior to October 28, 2011, a 0 percent or noncompensable evaluation is warranted.

The Board also finds that, from October 28, 2011, manifestations of the Veteran's degenerative disc disease lumbosacral spine, status post decompression and fusion do not warrant a disability rating in excess of 30 percent.  At worst, range of motion testing demonstrated forward flexion of the thoracolumbar spine to 30 degrees. Although the VA examiner documented objective evidence of painful motion beginning at 30 degrees, the Board notes that the General Rating Formula for Diseases and Injuries of the Spine contemplates pain, stiffness, or aching in the area of injury.  When considered along with the examiner's notation that although the Veteran reported flare-ups of pain which could be precipitated by bending, walking, standing and twisting, and that range of motion following repetitive testing was unchanged, the Board finds that the notation of pain beginning at 30 degrees is insufficient to justify a higher evaluation, as the evidence in aggregate describes a level of disability more closely contemplated by the 40 percent evaluation.  The Veteran does not have unfavorable ankylosis of the thoracolumbar spine which would warrant a 50 percent disability evaluation.  A higher rating is also not warranted for intervertebral disc syndrome based on incapacitating episodes, as the evidence shows that the Veteran has not had any incapacitating episodes requiring bed rest prescribed by a physician.  Therefore, as the Veteran's preservice disability has been determined to be 10 percent disabling, and his current level of disability is 40 percent disabling, a 30 percent disability evaluation is warranted for this condition.  The Board has additionally considered the Veteran's reported symptoms of pain, but finds that the evidence does not demonstrate additional functional loss due to pain, fatigue, weakness, or incoordination to such a degree as to approximate a level of disability contemplated by the next higher evaluation.  Thus, even when considering DeLuca, the Veteran is not entitled to a rating in excess of 40 percent.

In conclusion, the Board finds that the Veteran's service-connected degenerative disc disease lumbosacral spine status post decompression and fusion more closely approximates the criteria for a noncompensable disability rating prior to October 28, 2011, and a 30 percent disability rating thereafter, and higher disability ratings are not warranted.  As the Board finds that the preponderance of the evidence is against the Veteran's claim for increased initial ratings, there is no reasonable doubt to be resolved, and therefore the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R.
§ 4.3.

Radiculopathy of the Lower Extremities

As noted above, objective neurologic abnormalities associated with the Veteran's service-connected lumbosacral disability are to be evaluated separately under an appropriate diagnostic code.  The issues of entitlement to separate evaluations for radiculopathy of the lower extremities is therefore under the Board's jurisdiction as part of the Veteran's appeal for an increased initial evaluation for degenerative disc disease of the lumbosacral spine status post decompression and fusion.  
The record does show that the Veteran has radiculopathy of both the left lower extremity and the right lower extremity.  The Board finds that it is at least as likely as not that this radiculopathy is related to the Veteran's service-connected degenerative disc disease of the lumbosacral spine, status post decompression and fusion, as reflected in the findings of the VA and private examination reports including the March 2015 VA examination report, noting mild bilateral radiculopathy, and the November 2008 report of J.E.B., M.D., noting EMG results consistent with L5 radiculopathy.  Accordingly, the Veteran is entitled to separate compensable evaluations for radiculopathy of the left lower extremity and the right lower extremity.

Extraschedular Considerations

In reaching the above conclusions, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's degenerative disc disease lumbosacral spine status post decompression and fusion is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the degenerative disc disease lumbosacral spin status post decompression and fusion are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the applicable diagnostic codes, but the disabilities are not productive of such manifestations.  The evidence demonstrates that the Veteran's degenerative disc disease lumbosacral spine status post decompression and fusion manifested in limited range of motion and pain.  The Board finds that these symptoms and are neither exceptional nor unusual and are sufficiently contemplated by the rating criteria.  Additionally, the Veteran has not been awarded the highest available evaluation for a thoracolumbar spine disability; a higher evaluation is available for unfavorable ankylosis of the thoracolumbar spine or for incapacitating episodes requiring bedrest prescribed by a physician and treatment by a physician.  As such, it cannot be said that the available schedular evaluations for the Veteran's degenerative disc disease of the lumbosacral spine post decompression and fusion are inadequate. 

Based on the foregoing, the Board finds that the requirements for extraschedular evaluation for the Veteran's service-connected degenerative disc disease lumbosacral spine status post decompression and fusion, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board recognizes that entitlement to total disability rating based upon individual unemployability (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence does not show that the Veteran is unemployable due to his service-connected disabilities, prior to August 18, 2014, the date that the Veteran has been determined to be entitled to a TDIU.  The October 2011 VA examination report clearly indicates that the Veteran's service-connected thoracolumbar spine condition did not impact his ability to work.  The report of the March 2015 VA examination indicates that while the Veteran is unable to do heavy duty work, or a job that involves prolonged standing or walking, he is able to do light duty sedentary work.  Therefore further consideration of TDIU is not warranted.


ORDER

1.  Entitlement to an initial compensable disability rating for degenerative disc disease of the lumbosacral spine, status post decompression and fusion, prior to October 28, 2011, is denied.

2.  Entitlement to an increased initial evaluation for degenerative disc disease of the lumbosacral spine, status post decompression and fusion, currently rated as 30 percent disabling since October 28, 2011, is denied.

3.  A separate compensable evaluation, to be assigned by the Regional Office, for radiculopathy of the left lower extremity is warranted.

4.  A separate compensable evaluation, to be assigned by the Regional Office, for radiculopathy of the right lower extremity is warranted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


